
	
		II
		Calendar No. 648
		111th CONGRESS
		2d Session
		S. 3804
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 20, 2010
			Mr. Leahy (for himself,
			 Mr. Hatch, Ms.
			 Klobuchar, Mr. Whitehouse,
			 Mr. Schumer, Mr. Kohl, Mr.
			 Specter, Mr. Durbin,
			 Mr. Bayh, Mr.
			 Voinovich, Mrs. Feinstein,
			 Mr. Coburn, Mr.
			 Cardin, Mr. Graham,
			 Mr. Grassley, Mr. Alexander, Mrs.
			 Gillibrand, Mr. Menendez, and
			 Mr. Inhofe) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		
			November 18, 2010
			Reported by Mr. Leahy,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To combat online infringement, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Combating Online Infringement and
			 Counterfeits Act.
		2.Internet sites dedicated to infringing
			 activitiesChapter 113 of
			 title 18, United States Code, is amended by adding at the end the
			 following:
			
				2324.Internet sites dedicated to infringing
				activities
					(a)DefinitionFor purposes of this section, an Internet
				site is dedicated to infringing activities if such site—
						(1)is otherwise subject to civil forfeiture to
				the United States Government under section 2323; or
						(2)is—
							(A)primarily designed, has no demonstrable,
				commercially significant purpose or use other than, or is marketed by its
				operator, or by a person acting in concert with the operator, to offer—
								(i)goods or services in violation of title 17,
				United States Code, or enable or facilitate a violation of title 17, United
				States Code, including by offering or providing access to, without the
				authorization of the copyright owner or otherwise by operation of law, copies
				of, or public performance or display of, works protected by title 17, in
				complete or substantially complete form, by any means, including by means of
				download, transmission, or otherwise, including the provision of a link or
				aggregated links to other sites or Internet resources for obtaining such copies
				for accessing such performance or displays; or
								(ii)to sell or distribute goods, services, or
				materials bearing a counterfeit mark, as that term is defined in section 34(d)
				of the Act entitled An Act to provide for the registration and
				protection of trademarks used in commerce, to carry out the provisions of
				certain international conventions, and for other purposes, approved
				July 5, 1946 (commonly referred to as the Trademark Act of 1946
				or the Lanham Act; 15 U.S.C. 1116(d)); and
								(B)engaged in the activities described in
				subparagraph (A), and when taken together, such activities are central to the
				activity of the Internet site or sites accessed through a specific domain
				name.
							(b)Injunctive reliefOn application of the Attorney General
				following the commencement of an action pursuant to subsection (c), the court
				may issue a temporary restraining order, a preliminary injunction, or an
				injunction against the domain name used by an Internet site dedicated to
				infringing activities to cease and desist from undertaking any infringing
				activity in violation of this section, in accordance with rule 65 of the
				Federal Rules of Civil Procedure. A party described in subsection (e) receiving
				an order issued pursuant to this section shall take the appropriate actions
				described in subsection (e).
					(c)In rem action
						(1)In generalThe Attorney General may commence an in rem
				action against any domain name used by an Internet site in the judicial
				district in which the domain name registrar or domain name registry is located,
				or, if pursuant to subsection (d)(2), in the District of Columbia, if—
							(A)the domain name is dedicated to infringing
				activities; and
							(B)the Attorney General simultaneously—
								(i)sends a notice of the alleged violation and
				intent to proceed under this subsection to the registrant of the domain name at
				the postal and e-mail address provided by the registrant to the registrar, if
				available; and
								(ii)publishes notice of the action as the court
				may direct promptly after filing the action.
								(2)Service of processFor purposes of this section, the actions
				described under paragraph (1)(B) shall constitute service of process.
						(d)Situs
						(1)Domains for which the registry or registrar
				is located domesticallyIn an
				in rem action commenced under subsection (c), a domain name shall be deemed to
				have its situs in the judicial district in which—
							(A)the domain name registrar or registry is
				located, provided that for a registry that is located in more than 1 judicial
				district, venue shall be appropriate at the principal place where the registry
				operations are performed; or
							(B)documents sufficient to establish control
				and authority regarding the disposition of the registration and use of the
				domain name are deposited with the court.
							(2)Domains for which the registry or registrar
				is not located domestically
							(A)Action brought in District of
				ColumbiaIf the provisions of
				paragraph (1) do not apply to a particular domain name, the in rem action may
				be brought in the District of Columbia to prevent the importation into the
				United States of goods and services offered by an Internet site dedicated to
				infringing activities if—
								(i)the domain name is used to access such
				Internet site in the United States; and
								(ii)the Internet site—
									(I)conducts business directed to residents of
				the United States; and
									(II)harms intellectual property rights holders
				that are residents of the United States.
									(B)Determination by the courtFor purposes of determining whether an
				Internet site conducts business directed to residents of the United States
				under subparagraph (A)(ii)(I), a court shall consider, among other indicia
				whether—
								(i)the Internet site is actually providing
				goods or services to subscribers located in the United States;
								(ii)the Internet site states that it is not
				intended, and has measures to prevent, infringing material from being accessed
				in or delivered to the United States;
								(iii)the Internet site offers services
				accessible in the United States; and
								(iv)any prices for goods and services are
				indicated in the currency of the United States.
								(e)Service of court order
						(1)Domestic domainsIn an in rem action to which subsection
				(d)(1) applies, the Attorney General shall serve any court order issued
				pursuant to this section on the domain name registrar or, if the domain name
				registrar is not located within the United States, upon the registry. Upon
				receipt of such order, the domain name registrar or domain name registry shall
				suspend operation of, and lock, the domain name.
						(2)Nondomestic domains
							(A)Entity to be servedIn an in rem action to which subsection
				(d)(2) applies, the Attorney General may serve any court order issued pursuant
				to this section on any entity listed in clauses (i) through (iii) of
				subparagraph (B).
							(B)Required actionsUpon receipt of a court order issued
				pursuant to this section—
								(i)a service provider, as that term is defined
				in section 512(k)(1) of title 17, United States Code, or other operator of a
				domain name system server shall take reasonable steps that will prevent a
				domain name from resolving to that domain name’s Internet protocol
				address;
								(ii)a financial transaction provider, as that
				term is defined in section 5362(4) of title 31, United States Code, shall take
				reasonable measures, as expeditiously as practical, to prevent—
									(I)its service from processing transactions
				for customers located within the United States based on purchases associated
				with the domain name; and
									(II)its trademarks from being authorized for
				use on Internet sites associated with such domain name; and
									(iii)a service that serves contextual or display
				advertisements to Internet sites shall take reasonable measures, as
				expeditiously as practical, to prevent its network from serving advertisements
				to an Internet site accessed through such domain name.
								(3)ImmunityNo cause of action shall lie in any Federal
				or State court or administrative agency against any entity receiving a court
				order issued under this section, or against any director, officer, employee, or
				agent thereof, for any action reasonably calculated to comply with this section
				or arising from such order.
						(f)Publication of ordersThe Attorney General shall inform the
				Intellectual Property Enforcement Coordinator of all court orders issued under
				this section directed to specific domain names associated with Internet sites
				dedicated to infringing activities. The Intellectual Property Enforcement
				Coordinator shall post such domain names on a publicly available Internet site,
				together with other relevant information, in order to inform the public.
					(g)Enforcement of ordersIn order to compel compliance with this
				section, the Attorney General may bring an action against any party receiving a
				court order issued pursuant to this section that willfully or persistently
				fails to comply with such order. A showing by the defending party in such
				action that it does not have the technical means to comply with this section
				shall serve as a complete defense to such action.
					(h)Modification or vacation of orders;
				dismissal
						(1)Modification or vacation of
				orderAt any time after the
				issuance of a court order constituting injunctive relief under this
				section—
							(A)the Attorney General may apply for a
				modification of the order—
								(i)to expand the order to apply to a domain
				name that is reconstituted using a different domain name subsequent to the
				original order, and
								(ii)to include additional domain names that are
				used in substantially the same manner as the Internet site against which the
				action was brought,
								by providing the court with clear
				indicia of joint control, ownership, or operation of the Internet site
				associated with the domain name subject to the order and the Internet site
				associated with the requested modification; and(B)a defendant or owner or operator of a
				domain name subject to the order, or any party required to take action based on
				the order, may petition the court to modify, suspend, or vacate the order,
				based on evidence that—
								(i)the Internet site associated with the
				domain name subject to the order is no longer dedicated to infringing
				activities; or
								(ii)the interests of justice require that the
				order be modified, suspended, or vacated.
								(2)Dismissal of orderA court order constituting injunctive
				relief under this section issued against a domain name used by an Internet site
				dedicated to infringing activities shall automatically cease to have any force
				or effect upon expiration of the registration of the domain name. It shall be
				the responsibility of the domain name registrar to notify the court of such
				expiration.
						(i)Savings
				clauseNothing in this
				section shall be construed to limit civil or criminal remedies available to any
				person (including the United States) for infringing activities on the Internet
				pursuant to any other Federal or State law.
					(j)Internet sites alleged by the Department of
				Justice To be dedicated to infringing activities
						(1)In generalThe Attorney General shall maintain a
				public listing of domain names that, upon information and reasonable belief,
				the Department of Justice determines are dedicated to infringing activities but
				for which the Attorney General has not filed an action under this
				section.
						(2)Protection for undertaking corrective
				measuresIf an entity
				described under subsection (e) takes any action specified in such subsection
				with respect to a domain name that appears on the list established under
				paragraph (1), then such entity shall receive the immunity protections
				described under subsection (e)(3).
						(3)Removal from listThe Attorney General shall establish and
				publish procedures for the owner or operator of a domain name appearing on the
				list established under paragraph (1) to petition the Attorney General to remove
				such domain name from the list based on any of the factors described under
				subsection (h)(1)(B).
						(4)Judicial review
							(A)In generalAfter the Attorney General makes a final
				determination on a petition to remove a domain name appearing on the list
				established under paragraph (1) filed by an individual pursuant to the
				procedures referred to in paragraph (3), the individual may obtain judicial
				review of such determination in a civil action commenced not later than 90 days
				after notice of such decision, or such further time as the Attorney General may
				allow.
							(B)JurisdictionA civil action for such judicial review
				shall be brought in the district court of the United States for the judicial
				district in which the plaintiff resides, or has a principal place of business,
				or, if the plaintiff does not reside or have a principal place of business
				within any such judicial district, in the District Court of the United States
				for the District of Columbia.
							(C)AnswerAs part of the Attorney General’s answer to
				a complaint for such judicial review, the Attorney General shall file a
				certified copy of the administrative record compiled pursuant to the petition
				to remove, including the evidence upon which the findings and decision
				complained of are based.
							(D)JudgmentThe court shall have power to enter, upon
				the pleadings and transcript of the record, a judgment affirming or reversing
				the result of the Attorney General's determination on the petition to remove,
				with or without remanding the cause for a
				rehearing.
							.
		3.Required actions by the Attorney
			 GeneralThe Attorney General
			 shall—
			(1)publish procedures to receive information
			 from the public about Internet sites that are dedicated to infringing
			 activities, as that term is defined under section 2324 of title 18, United
			 States Code;
			(2)provide guidance to intellectual property
			 rights holders about what information such rights holders should provide the
			 Department of Justice to initiate an investigation pursuant to such section
			 2324;
			(3)provide guidance to intellectual property
			 rights holders about how to supplement an ongoing investigation initiated
			 pursuant to such section 2324;
			(4)establish standards for prioritization of
			 actions brought under such section 2324; and
			(5)provide appropriate resources and
			 procedures for case management and development to affect timely disposition of
			 actions brought under such section 2324.
			
	
		1.Short titleThis Act may be cited as the
			 Combating Online Infringement and
			 Counterfeits Act.
		2.Internet sites dedicated
			 to infringing activities
			(a)DefinitionsFor
			 purposes of this Act—
				(1)an Internet site is
			 dedicated to infringing activities if such site—
					(A)is otherwise subject to
			 civil forfeiture to the United States Government under section 2323 of title
			 18, United States Code; or
					(B)is—
						(i)primarily designed, or
			 has no demonstrable commercially significant purpose or use other than, or is
			 marketed by its operator, or by a person acting in concert with the
			 operator—
							(I)to offer goods or
			 services in violation of title 17, United States Code, or that enable or
			 facilitate a violation of title 17, United States Code, including but not
			 limited to offering or providing access in a manner not authorized by the
			 copyright owner or otherwise by operation of law, copies or phonorecords of, or
			 public performances or displays of works protected by title 17, in complete or
			 substantially complete form, by any means, including by means of download,
			 streaming, or other transmission, provision of a link or aggregated links to
			 other sites or Internet resources for obtaining access to such copies,
			 phonorecords, performances, displays, goods, or services; or
							(II)to sell or offer to sell
			 or distribute or otherwise promote goods, services, or materials bearing a
			 counterfeit mark, as that term is defined in section 34(d) of the Lanham Act
			 (15 U.S.C. 1116(d)); and
							(ii)engaged in the
			 activities described in subparagraph (A), and when taken together, such
			 activities are the central activities of the Internet site or sites accessed
			 through a specific domain name;
						(2)the term domain
			 name has the same meaning as in section 45 of the Lanham Act (15 U.S.C.
			 1127); and
				(3)the term Lanham
			 Act means the Act entitled An Act to provide for the
			 registration and protection of trademarks used in commerce, to carry out the
			 provisions of certain international conventions, and for other
			 purposes, approved July 5, 1946 (commonly referred to as the
			 Trademark Act of 1946 or the Lanham Act).
				(b)Injunctive
			 reliefOn application of the Attorney General following the
			 commencement of an action pursuant to subsection (c), the court may issue a
			 temporary restraining order, a preliminary injunction, or an injunction against
			 the domain name used by an Internet site dedicated to infringing activities to
			 cease and desist from undertaking any further activity in violation of this
			 section, in accordance with rule 65 of the Federal Rules of Civil Procedure. A
			 party described in subsection (e) receiving an order issued pursuant to this
			 section shall take the appropriate actions described in subsection (e).
			(c)In rem action
				(1)In
			 generalThe Attorney General may commence an in rem action
			 against any domain name or names used by an Internet site in the judicial
			 district in which the domain name registrar or domain name registry for at
			 least 1 such domain name is located or doing business, or, if pursuant to
			 subsection (d)(2), in the District of Columbia, if—
					(A)the domain name is used
			 by an Internet site dedicated to infringing activities; and
					(B)the Attorney General
			 simultaneously—
						(i)sends a notice of the
			 alleged violation and intent to proceed under this subsection to the registrant
			 of the domain name at the postal and e-mail address provided by the registrant
			 to the registrar, if available; and
						(ii)publishes notice of the
			 action as the court may direct promptly after filing the action.
						(2)Service of
			 processFor purposes of this section, the actions described under
			 paragraph (1)(B) shall constitute service of process.
				(d)Situs
				(1)Domains for which the
			 registry or registrar is located domesticallyIn an in rem action
			 commenced under subsection (c), a domain name shall be deemed to have its situs
			 in the judicial district in which—
					(A)the domain name registrar
			 or registry is located, provided that for a registry that is located or doing
			 business in more than 1 judicial district, venue shall be appropriate at the
			 principal place where the registry operations are performed; or
					(B)documents sufficient to
			 establish control and authority regarding the disposition of the registration
			 and use of the domain name are deposited with the court.
					(2)Domains for which the
			 registry or registrar is not located domestically
					(A)Action brought in
			 District of ColumbiaIf the provisions of paragraph (1) do not
			 apply to a particular domain name, the in rem action may be brought in the
			 District of Columbia to prevent and restrain the importation into the United
			 States of goods and services offered by an Internet site dedicated to
			 infringing activities if—
						(i)the domain name is used
			 by users within the United States to access such Internet site; and
						(ii)the Internet
			 site—
							(I)conducts business
			 directed to residents of the United States; and
							(II)harms holders of United
			 States intellectual property rights.
							(B)Determination by the
			 courtFor purposes of determining whether an Internet site
			 conducts business directed to residents of the United States under subparagraph
			 (A)(ii)(I), a court shall consider, among other indicia whether—
						(i)the Internet site is
			 providing goods or services described under subsection (a)(2) to users located
			 in the United States;
						(ii)there is evidence that
			 the Internet site is not intended to provide—
							(I)such goods and services
			 to users located in the United States;
							(II)access to such goods and
			 services to users located in the United States; and
							(III)delivery of such goods
			 and services to users located in the United States;
							(iii)the Internet site has
			 reasonable measures to prevent such goods and services from being obtained in
			 or delivered to the United States;
						(iv)the Internet site offers
			 services obtained in the United States; and
						(v)any prices for goods and
			 services are indicated in the currency of the United States.
						(e)Service of court
			 order
				(1)Domestic
			 domainsIn connection with an order obtained in an action to
			 which subsection (d)(1) applies, the Federal law enforcement officer shall
			 serve any court order issued pursuant to this section on the domain name
			 registrar or, if the domain name registrar is not located within the United
			 States, upon the registry. Upon receipt of such order, the domain name
			 registrar or domain name registry shall suspend operation of, and may lock, the
			 domain name.
				(2)Nondomestic
			 domains
					(A)Entity to be
			 servedIn connection with an order obtained in an action to which
			 subsection (d)(2) applies, a Federal law enforcement officer may serve any
			 court order issued pursuant to this section on entities described in clauses
			 (i) through (iii) of subparagraph (B).
					(B)Required
			 actionsAfter being served with an order issued pursuant to this
			 section—
						(i)a service provider, as
			 that term is defined in section 512(k)(1) of title 17, United States Code, or
			 any other operator of a nonauthoritative domain name system server shall, as
			 expeditiously as reasonable, take technically feasible and reasonable steps
			 designed to prevent a domain name from resolving to that domain name’s Internet
			 protocol address, except that—
							(I)such entity shall not be
			 required—
								(aa)to modify its network or
			 other facilities to comply with such order;
								(bb)to take any steps with
			 respect to domain name lookups not performed by its own domain name system
			 server; or
								(cc)to continue to prevent
			 access to a domain name to which access has been effectively disabled by other
			 means; and
								(II)nothing in this
			 subparagraph shall affect the limitation on an entity’s liability under section
			 512 of title 17, United States Code;
							(ii)a financial transaction
			 provider, as that term is defined in section 5362(4) of title 31, United States
			 Code—
							(I)shall take reasonable
			 measures, as expeditiously as reasonable, designed to prevent or prohibit its
			 service from completing payment transactions between its customers located
			 within the United States and the Internet site using the domain name set forth
			 in the order; and
							(II)shall cause notice to be
			 provided to the Internet site using the domain name set forth in the order that
			 the site is not authorized to use the trademark of the financial transaction
			 provider; and
							(iii)a service that provides
			 advertisements to Internet sites shall take reasonable measures, as
			 expeditiously as reasonable, to prevent its network from providing
			 advertisements to an Internet site associated with such domain name.
						(3)Communication with
			 usersAn entity taking an action described in this subsection
			 shall determine how to communicate such action to the entity’s users or
			 customers.
				(4)Rule of
			 constructionFor purposes of an action filed under this section,
			 the obligations of an entity described in this subsection shall be limited to
			 the actions set out in each paragraph or subparagraph applicable to such
			 entity, and no order issued pursuant to this section shall impose any
			 additional obligations on, or require additional actions by, such
			 entity.
				(5)Immunity
					(A)Actions pursuant to
			 court orderNo cause of action shall lie in any Federal or State
			 court or administrative agency against any entity receiving a court order
			 issued under this subsection, or against any director, officer, employee, or
			 agent thereof, for any act reasonably designed to comply with this subsection
			 or reasonably arising from such order, other than in an action pursuant to
			 subsection (g). Any entity receiving an order under this subsection, and any
			 director, officer, employee, or agent thereof, shall not be liable to any party
			 for any acts reasonably designed to comply with this subsection or reasonably
			 arising from such order, other than in an action pursuant to subsection (g),
			 and any actions taken by customers of such entity to circumvent any restriction
			 on access to the Internet domain instituted pursuant to this subsection or any
			 act, failure, or inability to restrict access to an Internet domain that is the
			 subject of a court order issued pursuant to this subsection despite good faith
			 efforts to do so by such entity shall not be used by any person in any claim or
			 cause of action against such entity, other than in an action pursuant to
			 subsection (g).
					(B)Voluntary
			 actionsNo domain name registry, domain name registrar, financial
			 transaction provider, or service that provides advertisements to Internet sites
			 shall be liable to any person on account of any action described in this
			 subsection voluntarily taken if the entity reasonably believes the Internet
			 site is dedicated to infringing activities or to prevent the importation into
			 the United States of goods or services described under subsection (a)(2)
			 offered by such an Internet site.
					(f)Publication of
			 ordersThe Attorney General shall inform the Intellectual
			 Property Enforcement Coordinator and other law enforcement agencies of all
			 court orders issued under this section directed to specific domain names
			 associated with Internet sites dedicated to infringing activities. The
			 Intellectual Property Enforcement Coordinator shall, and any entity described
			 in subsection (e) may, post such domain names on a publicly available Internet
			 site, together with other relevant information, in order to inform the public.
			 Upon the expiration or vacation of a court order issued under this subsection,
			 the Attorney General shall inform the Intellectual Property Enforcement
			 Coordinator of such expiration or vacation, and the Intellectual Property
			 Enforcement Coordinator shall promptly remove the affected domain name or names
			 from such publicly available Internet site.
			(g)Enforcement of
			 orders
				(1)In
			 generalIn order to compel compliance with this section, the
			 Attorney General may bring an action for injunctive relief against any party
			 receiving a court order issued pursuant to this section that knowingly and
			 willfully fails to comply with such order. A showing by the defending party in
			 such action that it does not have the technical means to comply with this
			 section, or that the order is inconsistent with this section, shall serve as a
			 defense to such action to the extent of the inability to comply or such
			 inconsistency.
				(2)Rule of
			 constructionThe authority granted the Attorney General under
			 paragraph (1) shall be the sole legal remedy for enforcing the obligations
			 under this section of any entity described in subsection (e).
				(h)Modification or
			 vacation of ordersAt any time after the issuance of a court
			 order under this section—
				(1)the Attorney General may
			 apply for a modification of the order—
					(A)to expand the order to
			 apply to an Internet site that is reconstituted using a different domain name
			 subsequent to the original order, and
					(B)to include additional
			 domain names that are used in substantially the same manner as the Internet
			 site against which the action was brought,
					by
			 providing the court with evidence that the Internet site associated with the
			 requested modification (i) is dedicated to infringing activities in
			 substantially the same manner as, and (ii) is under joint control, ownership,
			 or operation of, or other affiliation with, the domain name subject to the
			 order;(2)a defendant or owner or
			 operator of a domain name subject to the order, or any party required to take
			 action based on the order, may petition the court to modify, suspend, or vacate
			 the order, based on evidence that—
					(A)the Internet site
			 associated with the domain name subject to the order is no longer, or never
			 was, dedicated to infringing activities; or
					(B)the interests of justice
			 require that the order be modified, suspended, or vacated; and
					(3)a registrar or owner,
			 licensee, or operator of a domain name subject to the order may petition the
			 court to vacate the order based on evidence that the registration of the domain
			 name has expired and the domain name has been re-registered by a different
			 party.
				(i)Savings clause
				(1)In
			 generalNothing in this section shall be construed to limit or
			 expand civil or criminal remedies available to any person (including the United
			 States) for infringing activities on the Internet pursuant to any other Federal
			 or State law.
				(2)Vicarious or
			 contributory liabilityNothing in this section shall be construed
			 to enlarge or diminish vicarious or contributory liability for any cause of
			 action available under title 17, United States Code, including any limitations
			 on liability under section 512 of such title 17.
				3.Required actions by the
			 Attorney GeneralThe Attorney
			 General shall—
			(1)publish procedures developed in
			 consultation with other relevant law enforcement agencies, including
			 Immigration and Customs Enforcement, to receive information from the public
			 about Internet sites that are dedicated to infringing activities;
			(2)provide guidance to intellectual property
			 rights holders about what information such rights holders should provide the
			 Department of Justice to initiate an investigation pursuant to this Act;
			(3)provide guidance to intellectual property
			 rights holders about how to supplement an ongoing investigation initiated
			 pursuant to this Act;
			(4)establish standards for prioritization of
			 actions brought under this Act;
			(5)provide appropriate resources and
			 procedures for case management and development to affect timely disposition of
			 actions brought under this Act; and
			(6)develop a deconfliction
			 process in consultation with other law enforcement agencies, including
			 Immigration and Customs Enforcement, to coordinate enforcement activities
			 brought under this Act.
			4.ReportNot later than 1 year after the date of
			 enactment of this Act, the Secretary of Commerce shall study and report to the
			 Committee on the Judiciary of the Senate and the Committee on the Judiciary of
			 the House of Representatives on the impact of the steps described in section
			 2(e) on an entity’s ability to deploy effectively and use Domain Name System
			 Security Extensions.
		
	
		November 18, 2010
		Reported with an amendment
	
